                        United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Karel Spikes

                                                          Civil Action No. 19cv535-MMA(MDD)

                                            Plaintiff,
                                     V.
Jose Luis Sanchez; Maria Delaluz                                 DEFAULT JUDGMENT
Sanchez; Babylons Garden, a business                               IN A CIVIL CASE
entity whose form is unknown; Does 1
through 10, Inclusive
                                          Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants in part Plaintiff's motion for default judgment against Defendant Jose Luis Sanchez.
The Court awards Plaintiff $4,000 in statutory damages and $4,369.40 in attorney's fees and costs. The
Court orders Defendant to provide and designate accessible parking, and a path to the store entrance, in
compliance with the Americans with Disabilities Act Accessibility Guidelines to the property located at
1201 Greenfield Drive, El Cajon, CA 92021.




Date:          8/5/19                                          CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ R. Chapman
                                                                                  R. Chapman, Deputy
